UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7259


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

FREDDY S. CAMPBELL, a/k/a Freddy,

                       Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
Chief District Judge. (2:05-cr-00120-1)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Freddy S. Campbell appeals the district court’s order

denying   his   motion    for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2012).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Campbell, No. 2:05-cr-

00120-1   (S.D.W.   Va.    July     12,   2013).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                          2